      Case 2:20-cv-00980-WBS-DB Document 7 Filed 06/05/20 Page 1 of 2
                                                                                       FILED
                              UNITED STATES JUDICIAL PANEL                     11:06 am, Jun 05, 2020
                                           on
                               MULTIDISTRICT LITIGATION                         U.S. DISTRICT COURT
                                                                             SOUTHERN DISTRICT OF INDIANA
                                                                                 Roger A.G. Sharpe, Clerk


IN RE: COOK MEDICAL, INC., IVC FILTERS
MARKETING, SALES PRACTICES AND
PRODUCTS LIABILITY LITIGATION                                                            MDL No. 2570



                                  (SEE ATTACHED SCHEDULE)
                                                                                          FILED
                                                                                         Jun 05, 2020
                                                                                     CLERK, U.S. DISTRICT COURT
                                                                                   EASTERN DISTRICT OF CALIFORNIA
                        CONDITIONAL TRANSFER ORDER (CTO −88)



On October 15, 2014, the Panel transferred 13 civil action(s) to the United States District Court for
the Southern District of Indiana for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 53 F.Supp.3d 1379 (J.P.M.L. 2014). Since that time, 138 additional action(s)
have been transferred to the Southern District of Indiana. With the consent of that court, all such
actions have been assigned to the Honorable Richard L. Young.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Southern District of Indiana and assigned to
Judge Young.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Southern District of Indiana for the reasons stated in the order of October 15, 2014, and, with the
consent of that court, assigned to the Honorable Richard L. Young.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Southern District of Indiana. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



  Jun 05, 2020                                         FOR THE PANEL:



                                                       John W. Nichols
                                                       Clerk of the Panel
   Case 2:20-cv-00980-WBS-DB Document 7 Filed 06/05/20 Page 2 of 2




IN RE: COOK MEDICAL, INC., IVC FILTERS
MARKETING, SALES PRACTICES AND
PRODUCTS LIABILITY LITIGATION                                           MDL No. 2570



                  SCHEDULE CTO−88 − TAG−ALONG ACTIONS



 DIST      DIV.      C.A.NO.    CASE CAPTION


CALIFORNIA EASTERN

  CAE       2       20−00980    Wood v. Cook Incorporated et al       1:20-cv-6151-RLY-TAB

COLORADO

  CO        1       20−01448    Ortiz v. Cook Incorporated et al      1:20-cv-6152-RLY-TAB

ILLINOIS NORTHERN

  ILN       1       20−02535    Williams et al v. Cook Incorporated et al
                                                                       1:20-cv-6153-RLY-TAB
LOUISIANA MIDDLE

  LAM       3       20−00295    Tipton v. Cook Incorporated et al     1:20-cv-6154-RLY-TAB

NEW HAMPSHIRE

  NH        1       20−00560    King v. Cook Incorporated et al       1:20-cv-6155-RLY-TAB

NEW YORK NORTHERN

  NYN       1       20−00568    Bryant et al v. Cook Incorporated et al 1:20-cv-6156-RLY-TAB
  NYN       1       20−00569    Baker v. Cook Incorporated et al        1:20-cv-6157-RLY-TAB
NORTH CAROLINA WESTERN

 NCW        1       20−00117    Kincaid v. Cook Incorporated et al    1:20-cv-6158-RLY-TAB

NORTH DAKOTA

  ND        3       20−00065    Kieffer v. Cook Incorporated et al    1:20-cv-6159-RLY-TAB
WISCONSIN EASTERN

  WIE       2       20−00756    Nottling v. Cook Incorporated et al   1:20-cv-6160-RLY-TAB
